Action against the owner and publisher of a daily newspaper to recover damages for libel. The action is based upon the publication of a news item in which the plaintiff, a white man, is described as a negro, and in which it is stated that plaintiff, when in court on a charge brought against him by his wife, had made a statement to the effect that his wife had had him in court many times for non-support and on other charges. Defendant appeals from an order denying its motion to dismiss the complaint on the ground that it did not state facts sufficient to constitute a cause of action. Order affirmed, with ten dollars costs and disbursements, with leave to answer within ten days from the entry of the order herein. No opinion. Lazansky, P. J., Young and Davis, JJ., concur; Seudder and Tompkins, JJ., dissent and vote to reverse and to dismiss the complaint.